internal_revenue_service department of sin washington dc contact person telephone numbeed t ep ra t4 in reference to date sep legend county a state b board c plan x law d group s employees resolution r dear in response to a request for a private this letter is letter_ruling dated submitted on your behalf by your authorized representative regarding the federal_income_tax treatment of certain contributions to ‘plan x under sec_414 of the internal_revenue_code the code the following facts and representations have been submitted qe page county a is a political_subdivision of state b s employees are employees under the authority of board c county a state retirement_plan which is qualified under sec_401l a a participating employer in plan x of the code plan x is group is a plan x is a contributory plan benefits under plan x are funded in part through mandatory_contributions by participating employees plan x equal required employee contributions to of annual salary section of law d contains enabling legislation that allows participating employers to pick up the employee contributions required_by_law d pursuant to resolution r which was adopted on board c elected to treat the mandatory employee contributions as picked up by the employer resolution r provides that board c shall pick up the 2-percent defined contribution of all eligible employees' annual salary and will consider this amount as an employer_contribution for federal_income_tax purposes only and therefore no employee will have access to these funds provides that employee contributions will be paid_by the employer in lieu of such contributions being paid_by the employee will not have the option of receiving the pick-up contribution in cash instead of having the contribution paid to the retirement_plan finally pursuant to resolution r resolution r further the employee based on the aforementioned facts and representations you have requested a ruling that no part of the contributions to plan x picked up by board on behalf of eligible employees will constitute taxable_income to such employees in the year of the pick up sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to 40i a established by a state government or subdivision thereof and are picked up by the employing unit a plan described in section a political the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 revrul_77_462 c b ruling the employer school district agreed to assume and of the code is specified in in that revenue rn page a state pension_plan revrul_77_462 pay the amounts employees were required by state law to contribute to concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the school district’s of the code the issue of whether contributions have been picked up and revrul_81_36 c b by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan the employer must specify that the the employee must not these revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick up plan x satisfies the criteria set forth in revrul_81_35 and revrul_81_36 because it specifies that board c will assume and pay mandatory employee contributions to plan x employees and that group s employees may not elect to receive such contributions directly instead of having such contributions paid_by board c to plan x in lieu of contributions by group dollar_figure accordingly we conclude that the amounts picked up by on behalf of group s employees shall be treated as board c employer contributions and will not be includible in group dollar_figure employees’ gross_income in the year in which such amounts are contributed these amounts will be includible in the gross_income of group s employees or their beneficiaries page only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by board c because we have determined that the picked-up amounts are to be treated as employer contributions such amounts are excepted from wages as defined in sec_3401 a a of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required from group s employees’ salaries with respect to such picked-up contributions sec_414 board c picks up contributions through a reduction in salary an offset against future salary increases or a combination of both for purposes of the application of is immaterial whether of the code it these rulings apply only if the effective date for the commencement of any proposed pick up is not any earlier than the later of the date resolution r is signed or the date it is put in effect these rulings are based on the assumption that plan x meets the requirements for qualification under sec_40l a contributions of the code at the time of the proposed no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 no opinion is expressed as v b of the code to whether this letter_ruling is directed only to the taxpayer that requested it that it may not be used or cited by others as precedert sec_6110 of the code provides a copy of this letter is being sent to your authorized representative in accordance with a power cf attorney on file in this office sincerely yours sec lmm je john g riddle jr manager employee_plans technical group tax_exempt_and_government_entities_division page enclosures deleted copy of ietter ruling notice az
